The lofty aspirations of the Millennium Development Goals 
guided our first steps into the era of the second 
millennium and enabled us to realize, in part, the 
priorities that we hold so dear. With this shared 
experience, which is extraordinary in terms of what it 
has made concrete, and aware of the new challenges 
that have been imposed on us over the past 15 years, 
we now have clear lessons on which to build the future 
we want. We now know that peace and development are 
inseparable.

The future to which we all aspire can be understood 
on three levels, based on the three pillars of sustainable 
development that command our attention equally. The 
work we have started on defining the post-2015 era, 
by its very nature and given the challenges it poses, 
merits committed efforts by the entire international 
community, which have already been undertaken. 
Indeed, it requires a contribution by all States and all 
parts of society, including the private sector, academia, 
philanthropy and, obviously, non-governmental 
organizations. It also must be, as a matter of ethics but 
also to ensure its viability, inclusive, participatory and 
based on good governance.

Those are therefore the bases for defining the post-
2015 era, despite the glaring paradoxes and the many 
obstacles we unfortunately face. At a time when the 
world is highly interdependent, its communications 
technology performing as never before and its riches 
abundant, inequalities continue to grow, and too many 
of us remain marginalized and live in unacceptable 
conditions.

Inevitable climate change, which is recognized as 
the greatest challenge of our time, will decide the fate of 
our planet and darkens our future prospects by already 
threatening our present. Conflicts persist, while others 
are born, and terrorist acts lead to a range of problems 
that challenge traditional defence strategies. This past 
year, existing and new conflicts have escalated towards 
an unacceptable level. The Monegasque authorities can 
only reiterate their commitment to the values of the 
purposes and principles of the Charter of the United 
Nations and join the efforts of those who seek a peaceful 
and political settlement of the crisis in Ukraine.

The use of chemical weapons in Syria and the assault 
on civilian targets in Syria, Iraq, the Gaza Strip, South 
Sudan, Mali, the Central African Republic and Nigeria 
have spread horror and are barbarous practices. They 
are intolerable. That is why the Government of Monaco 
condemned acts of abject violence by supporting the 
adoption of Security Council resolution 2178 (2014) last 
week, which establishes a new legislative and policy 
framework to coordinate international efforts to fight 
against the phenomenon of foreign terrorist fighters.

The Principality shares the grief of the French, 
British and American peoples following the heinous 
killings of their nationals who were held hostage. In 
memory of those victims, His Serene Highness Prince 
Albert II asked that flags at administrative buildings and 
Monegasque public institutions be flown at half-mast. 
Those who commit such heinous crimes in the name 
of a religion they blaspheme annihilate the foundation 
of our society by violating the rule of law and respect 
for the standards that we have developed together. They 
use communications networks and social networks, 
which we might think would be used to spread harmony 
and unity, to spread hatred and chaos. We have reason 
to wonder about their motivations and the reasons that 
make their appeal so convincing.

The response is obviously rooted in exclusion and 
the marginalization of people who have not yet benefited 
from what we call progress. It often involves young 
people without prospects for the future. Therefore, 
it is our responsibility to design inclusive social 
integration policies, promoting education and youth 
employment. Young people have never formed such a 
large proportion of the world population — particularly 
in developing countries. They must be an integral part 

of the decision-making process in order to allow them 
to realize their human potential.

We welcome, in that respect, the “Rights Up 
Front” initiative of the Secretary-General, launched in 
November 2013, whose primary objective is to make 
sure that human rights violations do not become mass 
crimes and to enable the Organization to act more 
quickly by placing people at the heart of its strategies 
and operational activities.

On the eve of the tenth anniversary of the 2005 
Summit, and especially as memories of sinister 
genocides come to mind, we must do a better job of 
promoting the responsibility to protect. That is the 
primary responsibility of every State, as we know, but 
we also need to be able to help States for which capacity-
building is difficult. Prevention remains a fundamental 
aspect of our Organization’s work. In that regard, the 
involvement of regional and subregional organizations 
is essential to the effective implementation of the 
protection of populations from genocide, war crimes 
and crimes against humanity. The promotion and 
protection of human rights must be at the heart of our 
policies. Prince Al-Hussein has our full confidence. 
With his experience and his unwavering commitment 
to peace and the rule of law, he can be the right United 
Nations High Commissioner for Human Rights for our 
times.

Another aspect also deserves emphasis — the 
delivery of humanitarian assistance in conflict zones. 
It must not depend on the political context. The 
politicization of humanitarian assistance should be 
a priority item for discussion at the global summit in 
2016.

In the light of the increasing number and persistence 
of crisis areas, caused both by conflicts and by natural 
disasters, whose frequency we now associate with the 
rate of climate change, we must take into consideration 
the needs of over 50 million people. The magnitude of 
those needs justifies the new partnerships that have 
been formed around organizations, local partners and 
the private sector and individuals.

The unprecedented threat of the Ebola virus in West 
Africa is testing our ability to respond in an effective 
and coordinated manner. We support the establishment 
by the Secretary-General of the United Nations 
Mission for Ebola Emergency Response to counter the 
large-scale threat Ebola poses to international peace 
and security. In that regard, I wish to acknowledge the 
commitment of the Principality of Monaco, which is 
effectively contributing to that unprecedented struggle, 
together with the World Health Organization and the 
International Committee of the Red Cross. We share in 
the grief of the victims and that of their families. We 
are aware that the families’ tragedies are compounded 
and their pain is made unbearable by the fact that they 
are unable to take care of their loved ones or provide 
proper funerals for those who die.

In these difficult times, we need to establish a new 
post-2015 sustainable development paradigm. Universal, 
inclusive, ambitious and concrete, it must accommodate 
the pressures of a growing global population and the 
urbanization that comes with it. It requires us to adapt 
our methods of production, consumption and transport 
and to opt for clean technologies. We need to define the 
nature of the world we want to live in, with and for our 
children. As I mentioned earlier, it is vital that the needs 
of the most vulnerable be duly taken into consideration 
and that economic independence for women and young 
people be ensured. It is time for women to realize the 
transformation that the Secretary-General announced 
by breaking through the glass ceiling that for too long 
has kept them from achieving their potential. Without 
the full contribution of those who constitute 50 per cent 
of humankind, sustainable development will not be 
achieved.

The year 2015 will also mark the fifteenth 
anniversary of the adoption of Security Council 
resolution 1325 (2000), on women, peace and security. 
We reiterate our call to end impunity for crimes related 
to sexual and gender-based violence against women, as 
well as all the abuse women suffer.

The undeniable success of the Climate Summit should 
be measured not only by the commitments announced, 
but also by the broad participation of the private sector, 
foundations and civil society and by the sense of 
ownership expressed by all the stakeholders concerned. 
The Summit therefore succeeded in catalysing society 
as a whole, thus ensuring that the political momentum 
will be maintained in Lima and Paris. As the issue of 
climate change cannot be separated from the question 
of the oceans, the Prince’s Government will continue 
to defend an objective of sustainable development 
dedicated to healthy and productive oceans for all. The 
Assembly may rest assured that Monaco will engage in 
discussions, which will begin in January, and we will 
continue, in both national and international policies, to 
act as a responsible and unifying partner.
